DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/04/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
Foreign Patent Document #5 (KR 2006004984) included only 1 page (translation), the rest of the document was not included.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunasekara, US 9,072,092.

For claim 15. Gunasekara teaches: A Wireless Local Area Network (LAN) Controller (WLC), comprising: a processor; and a memory storage device including instructions that when executed by the processor enable the WLC (Gunasekara, fig 7, column 19, line 40 to column 20, line 39) to: 
receive demand information from a plurality of Access Points (APs) comprising a mesh network; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh access point 305-2; the received connectivity status information from mesh access point 305-4 (or other suitable resource) indicates that the computer device 350-4 and computer device 350-5 are both communicatively coupled to mesh access point 305-4; the received connectivity status information from mesh access point 305-3 (or other suitable resource) indicates that the computer devices 350-6, 350-7, and 350-8 are communicatively coupled to mesh access point 305-3. As shown, each of the computer devices 350 is assigned to a respective class of service… As previously discussed, the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, 
and assign Resource Units (RU) to the plurality of APs based on the demand information and individual bandwidth demands from individual APs of the plurality of APs relative to a total bandwidth demand from the plurality of APs. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To 

For claim 17. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the individual bandwidth demand for a backhaul connection between a first AP and a second AP of the plurality of APs is less than a combined bandwidth demand for access connections for the first AP when associated devices using the access connections are sending traffic that is not carried by the backhaul connection. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, backhaul link 328-6 between access point 305-4 and access point 305-1 is not assigned any bandwidth (no bandwidth 

For claim 18. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the plurality of APs include a single root AP (RAP) and a plurality of mesh APs (MAPs), wherein the RAP is connected to an external network via a wired connection and wireless connected to at least one MAP of the plurality of MAPs via a backhaul connection, and each MAP of the plurality of MAPs is wireless connected to at least one MAP of the plurality of MAPs or the RAP via a corresponding backhaul connection. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4.”; fig 1, column 7, line 58-65, “The root access point 105-R is coupled (via a suitable link such as a wired connection to switch resource 155. Switch resource 155 forwards the communications received from root access point 105-R over network 190 to target destinations such as one or more server resources 170 (e.g., server resource 170-2, server resource 170-3, etc.).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686.

For claim 1. Gunasekara teaches: A method comprising: 
identifying devices engaged in wireless communication over a shared channel in a mesh network, the devices including a first Access Point (AP), a second AP in wireless communication with the first AP via a first backhaul connection, and a third AP in wireless communication with the first AP via a 
determining a first demand for bandwidth in the shared channel over the first backhaul connection and a second demand for bandwidth over the second backhaul connection; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh access point 305-2; the received connectivity status information from mesh access point 305-4 (or other suitable resource) indicates that the computer device 350-4 and computer device 350-5 are both communicatively coupled to mesh access point 305-4; the received connectivity status information from 
and assigning Resource Units (RUs) to the first backhaul connection based on the first demand relative to a total bandwidth demand within the shared channel and to the second backhaul connection based on the second demand relative to the total bandwidth demand the shared channel, wherein the total bandwidth demand includes the first demand and the second demand. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to mesh access point 305-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-1 to computer device 350-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-2 to computer device 350-2… In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2. Lastly, a combination of the computer devices 350-6, 350-7, and 350-8 requires a data rate of 100 megabits per second (e.g., 30+30+40). The management resource 140 allocates appropriate bandwidth to wireless communication link 328-3 to support the combined data rate requirement of 100 megabits per second.”; bandwidth allocation to individual connection is clearly relative to the total bandwidth demand; also see column 14, line 29-62 which discusses that if the root access point can only support half the total bandwidth, the bandwidth assignment to individual connection are adjusted accordingly)
Even though it’s implicit that communications between devices in mesh network are over a shared channel, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Raman from the same or similar fields of endeavor teaches: communications between devices in mesh network are over a shared channel (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.

For claim 2. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first demand includes: backhaul communications between the second AP to other APs in the mesh network; downlink communications from the second AP to client devices associated with the second AP; and uplink communications from the client device to the second AP. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to 

For claim 3. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: further comprising: determining a third demand for bandwidth in the shared channel over a first access connection between the second AP and a first client device; assigning RUs to the first access connection based on the third demand relative to the total bandwidth demand within the shared channel; and wherein the total bandwidth demand includes the third demand. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2.”; 338-3 is access connection between access point 305-2 and computer device)

For claim 5. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the second AP is in wireless communication with a first client device via a first access connection and with a second client device via a second access connection, (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, access point 305-4 communicates with computer device 350-4 and 350-5 over links 338-4 and 338-5 respectively) 
wherein fewer RUs are assigned to the first backhaul connection than to a combination of the first access connection and the second access connection in response to identifying that communications between the first client device and the second client device do not flow to the first AP. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, backhaul link 328-6 between access point 305-4 and access point 305-1 is not assigned any bandwidth since the communications between computer device 350-4 and 350-5 do not flow to access point 305-1; 0 for backhaul link 328-6 is fewer than 40 megabits per second each for links 338-4 and 338-5 respectively)  

For claim 7. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the second AP is in wireless communication with at least one of: a first User Equipment Device (UED); a fourth AP; and a Work Group Bridge (WGB) in wired communication with a second UED. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4… Wireless communication link 338-3 supports communications between the computer device 350-3 and the mesh access point 305-2”)

For claim 8. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first AP is a root AP for the mesh network. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, root access point 305-R)

For claim 9. Gunasekara teaches: A mesh network operating on a shared channel (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, mesh network; implicit that mesh network operating on a shared channel) including: 
a root Access Point (RAP) connected to a wireless controller; (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, root access point 305-R connected to management resource 140)
a first Mesh Access Point (MAP) in direct communication with: the RAP via a first backhaul connection; a first user equipment device (UED) associated with the first MAP via a first access connection; and a second UED associated with the first MAP via a second access connection; a second MAP in direct communication with: the RAP via a second backhaul connection; (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4. In this example, multiple computer devices 350-1 and 350-2 are communicatively coupled to mesh access point 305-1. Wireless communication link 338-1 supports communications between the computer device 350-1 and the mesh access point 305-1. Wireless communication link 338-2 supports communications between the 
and wherein the wireless controller is configured to: assign Resource Units (RUs) for the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection based on relative transmission needs for individual connections of the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection relative to a total bandwidth demand including the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh 
Even though it’s implicit that mesh network operating on a shared channel, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Raman from the same or similar fields of endeavor teaches: mesh network operating on a shared channel (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.

For claim 10. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein a greater number of RUs are assigned over a combination of the first access connection and the second access connection than the first backhaul connection based on a traffic flow between the first UED and the second UED not including the RAP. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, backhaul link 328-6 between access point 305-4 and access point 305-1 is not assigned any bandwidth since the communications between computer device 350-4 and 350-5 do not flow to access point 305-1; 0 for backhaul link 328-6 is fewer than 40 megabits per second each for links 338-4 and 338-5 respectively)

For claim 11. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein the wireless controller is further configured to reassign RUs over the shared channel at a later time period based on an updated demand for data transmission in response to at least one of: a predefined amount of time passing; a new device joining the mesh network; an existing device leaving the mesh network; and a buffer status report for the first MAP exceeding a threshold. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In one embodiment, the management resource 140 occasionally or periodically reassesses the current wireless bandwidth allocations in mesh network 391 to adjust current allocations. The current allocations may be static for some amount of time before they need to be changed. For example, the management resource 140 can configure the allocation of wireless bandwidth as discussed above. After several minutes, or passage of some amount of time, the management resource 140 can update the allocation of bandwidth to different values to account for changing conditions such as a failure, increased number of subscribers using a particular mesh access point, etc.”)

For claim 12. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein the second MAP is connected to a third UED via a third access connection and a greater number of RUs are assigned for the third access connection than either of the first access connection or the second access connection based on the third UED demanding more bandwidth than either the first UED or the second UED. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “As shown, each of the computer devices 350 is assigned to a respective class of service. Assume in this example that there are four possible classes of service such as class of service #1, class of service #2, class of service #3, and class of service #4. Each class can support a different downlink data rate. For sake of simplicity and by way of a non-limiting example, class of service #1 can support a downlink data rate of 10 megabits per second to a respective subscriber; class of service #2 can support a downlink data rate of 20 megabits per second to a respective subscriber; class of service #3 can support a downlink data rate of 30 megabits per second to a respective subscriber; and class of service #4 can support a downlink data rate of 40 megabits per second to a respective subscriber”; class 4 device demands more bandwidth than class 3; implicit that another device (of class 4) can be connected to access point 305-1; thus the device of class 4 would have greater bandwidth resource than device 350-1 (class 3) and 350-2 (class 3); also see column 18, line 59 to column 19, line 39 for more information regarding new device connection)

For claim 13. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara and Raman further teach: wherein the wireless controller over-assigns the RUs such that a first RU assigned to the first access connection and a second RU assigned to a third access connection between the second MAP and a third UED (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Cloonan, US 2005/0052992.

For claim 4. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first demand is based on: a number of communications queued for transmission on the second AP; and a priority level of the communications queued for transmission. 
Gunasekara doesn’t teach: an age of the communications queued for transmission;
Cloonan from the same or similar fields of endeavor teaches: an age of the communications queued for transmission; (Cloonan, paragraph 78, “The preferred mapping algorithm currently assigns an arriving bandwidth request from a particular service flow into one of several different queue categories. This assignment is based on both the short-term activity state, or usage level (needy, normal, greedy, or super-greedy) and the Priority Level for the service flow. Requesting packets are funneled into the correct queue based on service flow priority level and short term bandwidth utilization (needy, normal, greedy, and super-greedy). The mapper promotes aged requests from greedy queues to normal queues and from normal queues to needy queues. Thus, needy subscribers are serviced with a higher priority than normal and greedy subscribers.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cloonan into Gunasekara and Raman, since Gunasekara suggests a technique for managing bandwidth, and Cloonan suggests the beneficial way of including consideration of the age of the communications into such technique so that aged communications can be prioritized (Cloonan, paragraph 78) in the analogous art of communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Cloonan, US 2005/0052992.

For claim 19. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the demand information include at least one of: an amount of data requiring transmission; a priority of the data; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, number 
Gunasekara doesn’t teach: an age of the data.
Cloonan from the same or similar fields of endeavor teaches: an age of the data. (Cloonan, paragraph 78, “The preferred mapping algorithm currently assigns an arriving bandwidth request from a particular service flow into one of several different queue categories. This assignment is based on both the short-term activity state, or usage level (needy, normal, greedy, or super-greedy) and the Priority Level for the service flow. Requesting packets are funneled into the correct queue based on service flow priority level and short term bandwidth utilization (needy, normal, greedy, and super-greedy). The mapper promotes aged requests from greedy queues to normal queues and from normal queues to needy queues. Thus, needy subscribers are serviced with a higher priority than normal and greedy subscribers.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cloonan into Gunasekara, since Gunasekara suggests a technique for managing bandwidth, and Cloonan suggests the beneficial way of including consideration of the age of the communications into such technique so that aged communications can be prioritized (Cloonan, paragraph 78) in the analogous art of communication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Haartsen, US 6,590,928.

For claim 6. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara and Raman further teach: wherein the second AP is in wireless communication with a first device and the third AP is in wireless communication with a second device, (Gunasekara, fig 3, column 11, line 5 to 
wherein the RUs are assigned such that first communications between the first device and the second AP and second communications between the second device and the third AP share a given time and a given frequency (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”; same channel means same time, same frequency since channel includes time and frequency)
Gunasekara and Raman don’t teach: when recipients of the first communications and the second communications have geographically distinct ranges from one another. 
Haartsen from the same or similar fields of endeavor teaches: when recipients of the first communications and the second communications have geographically distinct ranges from one another. (Haartsen, fig 3, column 8, line 34 to column 9, line 17, “the network topology is either a star, as illustrated in FIG. 1; a ring, as illustrated in FIG. 2; or a mesh, as illustrated in FIG. 3… if the connections are sufficiently separated geographically, they can use the same channel without disturbing one another.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haartsen into Gunasekara and Raman, since Gunasekara suggests a technique for communications in a mesh network, and Haartsen suggests the beneficial way of using the same channel for connections that are sufficiently separated geographically since then they can use the same channel without disturbing one another (Haartsen, fig 3, column 8, line 34 to column 9, line 17) in the analogous art of communication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Haartsen, US 6,590,928.

For claim 16. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the instructions, when executed by the processor, further enable the WLC to over-assign RUs to the plurality of APs (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to mesh access point 305-1. Mesh access point 305-1 supports a 30 megabits per second data 
Gunasekara doesn’t teach: when receiving devices for communications using a shared portion of spectrum at a shared time are spatially isolated from one another. 
Haartsen from the same or similar fields of endeavor teaches: when receiving devices for communications using a shared portion of spectrum at a shared time are spatially isolated from one another. (Haartsen, fig 3, column 8, line 34 to column 9, line 17, “the network topology is either a star, as illustrated in FIG. 1; a ring, as illustrated in FIG. 2; or a mesh, as illustrated in FIG. 3… if the connections are sufficiently separated geographically, they can use the same channel without disturbing one another.”; using same channel is using a shared portion of spectrum at a shared time)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haartsen into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Haartsen suggests the beneficial way of using the same channel for connections that are sufficiently separated geographically since then they .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Gong, US 2009/0109855.

For claim 14. Gunasekara and Raman disclose all the limitations of claim 9, however Gunasekara doesn’t teach: wherein the shared channel is used for uplink communications and where a second shared channel is used for downlink communications. 
Gong from the same or similar fields of endeavor teaches: wherein the shared channel is used for uplink communications and where a second shared channel is used for downlink communications. (Gong, paragraph 18-20, “In an example embodiment, given the characteristics of mesh networks, two additional constraints for channel assignment are employed: 1) Because each node is equipped with two backhaul radios, each node is assigned two unique channels: one is used for the upstream communication with its parent node and the other is used for downstream communication with its children. All children of the same parent share the same upstream channel to avoid the channel switching overhead at the parent node.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gong into Gunasekara and Raman, since Gunasekara suggests a technique for communications in a mesh network, and Gong suggests the beneficial way of having separate channels for uplink and downlink communications to avoid channel switching overhead while minimizing collision (Gong, paragraph 18-20) in the analogous art of communication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Gong, US 2009/0109855.

For claim 20. Gunasekara discloses all the limitations of claim 15, however Gunasekara doesn’t teach: wherein the RUs used for uplink communications are assigned on a first shared channel in the mesh network and wherein the RUs used for downlink communications are assigned on a second shared channel in the mesh network.
Gong from the same or similar fields of endeavor teaches: wherein the RUs used for uplink communications are assigned on a first shared channel in the mesh network and wherein the RUs used for downlink communications are assigned on a second shared channel in the mesh network. (Gong, paragraph 18-20, “In an example embodiment, given the characteristics of mesh networks, two additional constraints for channel assignment are employed: 1) Because each node is equipped with two backhaul radios, each node is assigned two unique channels: one is used for the upstream communication with its parent node and the other is used for downstream communication with its children. All children of the same parent share the same upstream channel to avoid the channel switching overhead at the parent node.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gong into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Gong suggests the beneficial way of having separate channels for uplink and downlink communications to avoid channel switching overhead while minimizing collision (Gong, paragraph 18-20) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462